                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    UNITED STATES OF AMERICA,                                Case No. 2:16-CR-177 JCM (PAL)
                 8                                             Plaintiff(s),                   ORDER
                 9             v.
               10     STEVEN GUY DESJARLAIS-FROST,
               11                                           Defendant(s).
               12
               13             Presently before the court is the matter of United States v. Desjarlais-Frost, case number
               14     2:16-cr-00177-JCM-PAL-1. Petitioner Steven Guy Desjarlais-Frost filed an motion to vacate, set
               15     aside, or correct sentence under 28 U.S.C. § 2255. (ECF No. 57). Briefing shall proceed as
               16     follows: respondent has twenty-one days from the date of this order to file a response. Thereafter,
               17     petitioner has fourteen days to file a reply.
               18             Accordingly,
               19             IT IS HEREBY ORDERED that respondent shall file a response to petitioner’s motion to
               20     vacate, set aside, or correct sentence (ECF No. 57) no later than twenty-one (21) days from the
               21     date of this order. If respondent files a response, petitioner’s reply is due fourteen (14) days
               22     thereafter.
               23             DATED April 1, 2019.
               24
                                                                      __________________________________________
               25                                                     UNITED STATES DISTRICT JUDGE

               26
               27
               28

James C. Mahan
U.S. District Judge
